Title: To Benjamin Franklin from Thomas Coombe, Jr., 24 September 1774
From: Coombe, Thomas, Jr.
To: Franklin, Benjamin


Dear and Honoured Friend
Philadelphia Saturday Sept: 24. 1774.
I take the earliest opportunity of acknowledging the receipt of your kind letter by Captain Falconer, and of thanking you for the present of books which accompanied it. Mr. Lindsey’s production was a curiosity that I had for some time been wishing to see. I had heard of his fame, but knew nothing of his particularities, till I saw his book, which appears to me to be the weak effort of a discontented and disordered mind. Dr. Clarke, you remember, proposed some alterations in our Common-Prayer Book; but the dreadful elisions which Lindsey has made, shew that he disapproves of the spirit of the whole. I question whether such another wholesale Reformer has had his foot in England, since the Russian Peter went out of it. The Heroic Postscript is indeed classical poetry. Pope, unquestionably, left his mantle with that Author, whoever he is. Dr. Goldsmith’s Retaliation abounds with original strokes of humor, and was the more acceptable from the circumstance of its being entirely new here. With respect to the good Bishop’s speech, it beggars all encomium. Never did I meet with so much native eloquence, copiousness of sentiment, and piety of thinking crowded into one performance. He seems to stand upon an eminence, and look down upon the knavish politics of the world below him. The speech is universally read and admired here, and I trust will give his virtuous memory to immortality, in spite of “the rough course of accidents”, or the persecutions of a court. Good Gentleman! I suppose he must henceforward look for no other translation but that of Enoch.
You will no doubt hear by this opportunity from some of your friends, of a report which has been industriously circulated for 4 or 5 days past, to the disadvantage of Govr. F—n that he had written a letter to Mr. S—n, in which he had expressed his approbation of all the measures pursued by Hutch—n &c. This you will no doubt have heard, and the designs of these mutilators of letters can be no secret to you. Now (tho’ I studiously avoid meddling in the least with what are called Politics) I hold myself bound to inform you, that, as far I have been able to learn, the W—n family are the whole and sole movers in this affair, and are laboring by every subtle means to injure the man whom, but a year or two ago, they deified. Nay Sir, from hints dropped, I believe they would extend the reproach to yourself, if they could flatter themselves with the hope of being credited even by an enemy. I have the pleasure however to inform you, that the report was received with coolness, and that no decision has been given against the G—r by any that are worth attending to. A few days I expect will clear up matters to the confusion of such slanderers. In the mean time, my boundless affection would not suffer me to be silent about an affair which so much concerns you, for silence would be ingratitude, a more despicable vice (if possible) than calumny itself. I omitted mentioning that the Persons above-named, when relating the story, always added that they had it not from their Brother S, but from an “higher authority”, hinting at Mr. Walpole. My own private conjecture, and I will confide it with my honored Friend, is that S W—n is at the bottom of the whole. But, as I said above, you will no doubt have this matter at large from some of your own family.
I inclose a small pamphlet, said to be written by a Mr. Jefferson, of Virginia. If you have not seen it, I believe it will please you. 
The Suffolk resolves are firm to a noble degree, and the sentiments of the Congress upon them, no less so. I inclose them also, together with an hand-bill that made its appearance yesterday. My Father presents his respectful compliments: He is a much more healthy man than he was ten years ago. Your old Friend Mr. Inglis has been upon the decline for some time past. Mr. Rhoades continues to enjoy a good share of health and vivacity, and has but few marks of Age about him. He toasted you yesterday at your humble Parson’s table, and wished, with a sigh of friendship, that you were at home again. But not one of them all, reverences and loves you more than him, who, like Paul of Tarsus, was called in at the eleventh hour, to be a disciple and friend, who is proud to subscribe himself Your most obliged and affectionate humble servant,
Th: Coombe.

PS.  I think proper to mention to you, that none of the Bp of St. Asaph’s sermons were received by the Missionaries. It was said, that some of them were on board the Tea-Ship, and were sent back again in her. But I dont know on what authority this declaration was made, or whether on any. Admitting the fact, they were sent very late in the season.
I beg my affectionate compliments to Mrs. Stevenson and Mrs. Hewson. Mrs. Hewson has my most sincere sympathy!
Dr Franklin.

